Citation Nr: 1444511	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-40 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for a herniated nucleus pulposus of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the veteran's claims.  A Travel Board hearing was held before the undersigned Veterans Law Judge in July 2014.

The Board notes that, also originally on appeal, was the issue of service connection for PTSD.  However, as that claim was granted by a November 2013 decision, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his hearing testimony before the Board in July 2014, indicated that he had received treatment for both of these disabilities at the VA, and specifically indicated that his VA physician had told him that his back disability was related to service.  He indicated that he had an MRI on his back as recently as June 2014.  In addition, the Veteran indicated that he felt his knee had become much worse in the last year, and after his most recently VA examination for his knee, in July 2011.  As the Veteran has alleged further treatment for, and an increase in severity of, his service connected left knee disability, the Board finds this issue must be remanded to make sure all relevant records have been associated with the Veteran's claims file, and for the Veteran to be provided with a VA examination which accurately assesses the current level of severity of the Veteran's service connected left knee disability.

As the Veteran has also alleged relevant treatment for his back at a VA facility, and as well alleged that his VA physician has told him that his back is related to service or his service connected disability, the Board finds that this issue must be remanded as well, in order that all relevant records may be associated with the Veteran's claims file, and as well, so that a further VA examination may be conducted to determine whether the Veteran's current back disability is related to service, to include as incurred due to, or aggravated by, his service connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any left knee or back disability.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to evaluate the Veteran's claim for increased rating for his service connected left knee disability, and his claimed back disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

Left Knee:  All indicated testing should be accomplished, including X-rays.  Range of motion testing should be conducted for the Veteran's left knee, and any additional loss of motion on repetitive use should be noted.  

The examiner should also comment on whether the Veteran has any instability, subluxation, or other left knee disability.  If so, the examiner should comment on the severity of such instability, subluxation, or other left knee disability.  

Back Disability:  For any back disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, the Veteran's service connected left knee disability.  

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



